                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
                                                  )   No.     2:19-cr-00013
       v.                                         )
                                                  )           Chief Judge Crenshaw
                                                  )
GEORGIANNA A.M. GIAMPIETRO                        )

                NOTICE OF PROPOSED STATUS CONFERENCE DATES

       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorneys for the Middle District of Tennessee and Trial Attorney for the

Counterterrorism Section of the Department of Justice, and in coordination with defense counsel,

having reviewed the parties’ respective schedules, hereby respectfully submits proposed dates for

the Court’s consideration to conduct status conferences in this case in advance of the trial currently

scheduled for September 14, 2021. Those dates are as follows:

                               1)      November 12 or 13, 2020

                               2)      March 11 or 12, 2021

                               3)      June 17 or 18, 2021

                                                              Respectfully submitted,

                                                              DONALD Q. COCHRAN
                                                              United States Attorney
                                                              Middle District of Tennessee

                                                          By: s/ Philip H. Wehby
                                                              PHILIP H. WEHBY
                                                              BEN SCHRADER
                                                              Assistant United States Attorneys
                                                              110 9th Avenue South, Suite A-961
                                                              Nashville, Tennessee 37203
                                                              (615) 736-5151




   Case 2:19-cr-00013 Document 145 Filed 08/21/20 Page 1 of 2 PageID #: 1957
                                                         By: s/ Jennifer Levy
                                                             JENNIFER LEVY
                                                             Trial Attorney
                                                             Counterterrorism Section
                                                             U.S. Department of Justice
                                                             950 Pennsylvania Avenue, N.W.
                                                             Suite 7600
                                                             Washington, D.C. 20530
                                                             (202) 514-1092




                                 CERTIFICATE OF SERVICE
        I hereby certify that on August 21, 2020, I have forwarded a copy of the foregoing
document, via the Court’s electronic filing system, to Peter J. Strianse, Esq., and Charles D. Swift,
Esq., counsel for defendant.

                                                      s/ Philip H. Wehby
                                                      PHILIP H. WEHBY
                                                      Assistant United States Attorney




   Case 2:19-cr-00013 Document 145 Filed 08/21/20 Page 2 of 2 PageID #: 1958
